DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 50, 51, 53, 54, and 58 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. PG Pub. No. 2005/0004453 A1 to Tearney et al. in view of Marks, D., High numerical aperture full-field optical coherence tomography with space-invariant resolution without scanning the focus, Coherence Domain Optical Methods and Optical Coherence Tomography in Biomedicine XI, Proc. of SPIE Vol. 6429, 64291R, (2007) or over Tearney in view of Povazay, Full-field time-encoded frequency-domain optical coherence tomography, OPTICS EXPRESS 21, Vol. 14, No. 17, August 2006. and Ralston Inverse scattering for high-resolution interferometric microscopy, OPTICS LETTERS, Vol. 31, No. 24, December 15, 2006.
Regarding claim 50, Tearney discloses a method for providing real-time feedback to a user during an invasive procedure, the method comprising:  a. coupling low-coherence light from an optical source to a sample assembly (see Figs. 2, 9, 15-19 and para 47-51, 55; and 66-82); b. illuminating tissue with the low-coherence light via the sample assembly (see Figs. 2, 9, 15-19 and para 47-51, 55; and 66-82); c. collecting light scattered from the tissue via the sample assembly (see Figs. 2, 9, 15-19 and para 47-51, 55; and 66-82); d. generating optical coherence tomography data based on combination of scattered light from the sample assembly with light from a reference beam (see Figs. 2, 9, 15-19 and para 47-51, 55; and 66-82); e. receiving the optical coherence tomography data into a core software unit (see Figs. 2, 9, 15-19 and para 47-51, 55; and 66-82); f. processing the optical coherence tomography data in real-time with the core software unit (see Figs. 2, 9, 15-19 and para 47-51, 55; and 66-82); and g. providing real-time feedback to the user via at least one indicator, wherein said real-time feedback is based at least on the processed optical coherence tomography data from said core software unit (see Figs. 2, 9, 15-19 and para 47-51, 55; and 66-82).
Marks discloses a similar OCT method, comprising illuminating a sample with a fixed focal point relative to tissue; collecting light inside and outside a confocal volume formed by the fixed focal point of the light; processing OCT data from within inside and from outside the confocal volume while the focal point remains fixed relative to the tissue; and providing feedback indicative of regions of tissue inside and outside the confocal volume (see entire document, noting abstract and pages 1-3).
It would have been obvious to one of skill in the art to have combined the teachings of Tearney and Marks because doing so would predictably provide full-field OCT imaging without the need for cumbersome mechanical scanning equipment.
Povazay and Ralston disclose a similar OCT methods, comprising illuminating a sample with a fixed focal point relative to tissue; collecting light inside and outside a confocal volume formed by the fixed focal point of the light; processing OCT data from within inside and from outside the confocal volume while the focal point remains fixed relative to the tissue; and providing feedback indicative of regions of tissue inside and outside the confocal volume (see Povazay disclosing using a fixed focal point OCT method without the need for mechanical scanning (entire document, including abstract, methods, results, discussion, and conclusions); and Ralston disclosing the use of illuminating tissue, collecting data, and processing information within and outside of the confocal area (entire document, including abstract and pages 3585 and 3587)).
It would have been obvious to one of skill in the art to have combined the teachings of Tearney and Povazay because doing so would predictably provide full-field OCT imaging without the need for cumbersome mechanical scanning equipment.
It would have been obvious to one of skill in the art to have combined the teachings of Tearney and Ralston because doing so would predictably provide spatially invariant information beyond the focal plane, thus improving imaging quality and imageable area.
Regarding claim 51, Tearney discloses a method, wherein the core software unit determines one or more optical properties derived from the OCT data including refractive index, birefringence, Doppler shifts, light scattering parameters, and spectroscopic absorption (see Figs. 2, 9, 15-19 and para 47-51, 55; and 66-82).  Examiner notes the prior art discloses other elements in the list of claim elements in claim 51. 
Regarding claim 53, Tearney discloses a method, wherein the at least one indicator provides at least one of visual, tactile, and auditory feedback (see Figs. 2, 9, 15-19 and para 47-51, 55; and 66-82).  
Regarding claim 54, Tearney discloses a method, wherein the core software unit implements one or more computationally-optimized functions including hardware-optimized fast Fourier transforms and one-dimensional real-to-complex fast Fourier transforms (see Figs. 2, 9, 15-19 and para 47-51, 55; and 66-82).  
Regarding claim 58, Tearney discloses a method, wherein the sample assembly includes a free-space device, handheld probe, and a biopsy needle (see Figs. 2, 9, 15-19 and para 47-51, 55; and 66-82).  
Claims 52, 56, and 57 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tearney and Marks or over Tearney, Pavazay, and Ralston as applied to claim 50 and further in view of U.S. PG Pub. No. 2003/0045798 A1 to Hular et al.
Regarding claim 52, Tearney appears to discloses a method, wherein the at least one indicator includes a display for showing at least one of an enhanced and an annotated image of tissue (see Figs. 2, 9, 15-19 and para 47-51, 55; and 66-82).  It is unclear if the image is annotated.
Hular discloses a similar optical imaging method, wherein displayed data is tagged so that specific points of interest can be marked (see 60-64, 101, and 103-120).
It would have been obvious to one of skill in the art to have combined the teachings of Hular and Tearney because doing so would predictably allow a user to tag tissue of interest for further study and for generating a record of the biopsy location taken in the Tearney method. 
Regarding claim 56, Hular discloses a similar optical and OCT imaging method, wherein the core software unit processing of the OCT data includes using a learning algorithm and/or a neural network (see 60-64, 101, and 103-120).
It would have been obvious to one of skill in the art to have combined the teachings of Hular and Tearney because doing so would predictably allow the system to automatically distinguish between types of tissue, such as cancerous and non-cancerous tissue.
Regarding claim 57, Hular discloses a similar optical and OCT imaging method, wherein the real-time feedback to a user includes one or more of tumor tissue margins, tumor tissue malignancy, and tumor tissue location (see 60-64, 101, and 103-120).
It would have been obvious to one of skill in the art to have combined the teachings of Hular and Tearney because doing so would predictably allow the system to automatically distinguish between types of tissue, such as cancerous and non-cancerous tissue.
Claim 55 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tearney and Marks or over Tearney, Pavazay, and Ralston as applied to claim 50 and further in view of Applicant Admitted Prior Art (AAPA).
Regarding claim 55, AAPA discloses a method, wherein the software unit processing of the OCT data includes implementing interferometric synthetic aperture microscopy (see Application as published para 114, 123).
It would have been obvious to include ISAM with the teachings of Tearney and Marks because doing so would correct for aberrations to due to beam shap.e
Claim 59 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tearney and Marks or over Tearney, Pavazay, and Ralston as applied to claim 50 and further in view of the skill in the art.
Regarding claim 59, Examiner takes Official Notice that processing software executed on a distributed server or on a network is well known in the art.
It would have been obvious to one of skill in the art to have implemented the software processing of Tearney over a network or server because doing so would allow the needle biopsy device to have a smaller footprint in the operating room, while predictably providing sufficient computing power to process the data collected in the Tearney method.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot in view of the new grounds of rejection.
All unchallenged uses of Official Notice have been deemed admitted prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJEEV P SIRIPURAPU whose telephone number is (571)270-3085. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793